DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.
 
Response to Amendment
4.	The rejection of Claims 1, 3-5, 7-9, and 13-16 under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (WO 2006/128800 A1)) in view of Lee et al. (US 2014/0346406 A1) as set forth in the Final Rejection filed 07/13/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-13 under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (WO 2006/128800 A1)) in view of Lee et al. (US 2014/0346406 A1) and Chisaka et al. (JP 2013-118288 A) as set forth in the Final Rejection filed 07/13/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied on national phase publication US 2009/0131673 A1 as the English equivalent of PCT publication WO 2006/128800 A1 (herein referred to as “Tanabe et al.”).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1, 3-5, 7-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2016/0099427 A1) in view of Tanabe et al. (WO 2006/128800 A1) and Lee et al. (US 2014/0346406 A1).
	Regarding Claims 1, 3, 4, 7-9, and 13-16, Nakano et al. discloses the following organic electroluminescent (EL) device (light-emitting device):

    PNG
    media_image1.png
    439
    682
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (110), anode (120), hole-transporting layer (140), light-emitting layer (150), electron-transporting layer (160), electron-injecting layer (170), and cathode (180); the light-emitting layer comprises host and dopant materials, the latter present in relatively smaller amounts (such as 3 wt% based on amount of host) ([0075], [0123]).  The light-emitting layer comprises red, green, and/or blue-emitting layers, each of which comprises dopants which are not limited ([0080]-[0081]).  Nakano et al. discloses the following embodiment as host material:

    PNG
    media_image2.png
    291
    415
    media_image2.png
    Greyscale

(page 17) such that R5 = R9 = unsubstituted C4 alkyl group (t-butyl), R3-4 = R6-8 = R10 = hydrogen, a1 = 1, b1 = 1, L1 = naphthalene group, R1 = unsubstituted C6 aryl group (phenyl), a2 = 1, L2 = naphthalene group, and R2 = hydrogen of Applicant’s Formula 1.  The layers were formed via a (vacuum) evaporation of the relevant compositions ([0121]).  However, Nakano et al. does not explicitly disclose 1) a polar solvent in the ink composition nor 2) the compound of Applicant’s Formula 2.
	Regarding point 1, Tanabe et al. discloses an organic EL device comprising organic layers (including the light-emitting layer comprising host and dopant materials) ([0077]).  The layers are formed via dry film-forming methods such as vacuum deposition method and the like; alternatively, wet film-forming method can be used such as spin coating; the composition (such as for the light-emitting layer) is first dissolved in proper solvent (in excess) such as toluene, although the solvent “shall not be limited” ([0106]-[0107]).  It would have been obvious to substitute the wet film-forming method as disclosed by Tanabe et al. for the evaporation method in the construction of the organic EL device as disclosed by Nakano et al. (such that an ink composition comprising host and dopant materials and solvent is produced).  The motivation is provided by the fact that the substitution merely involves the exchange of one known film-forming method for a functional equivalent as taught by the Tanabe et al. in an identical field of invention, thus rendering the substitution predictable with a reasonable expectation of success.  However, Nakano et al. in view of Tanabe et al. does not explicitly disclose the compound of Applicant’s Formula 2.
	Lee et al. discloses the dopant materials of the following form for use as blue emitters in the light-emitting layer of an organic EL device (Abstract):

    PNG
    media_image3.png
    81
    148
    media_image3.png
    Greyscale

([0021]) where Ar1 = pyrene ring ([0023]) including:

    PNG
    media_image4.png
    177
    138
    media_image4.png
    Greyscale

([0035]) where m = 0-4 and A = deuterium (among others) ([0037]-[0038]).  An embodiment is disclosed:  

    PNG
    media_image5.png
    193
    324
    media_image5.png
    Greyscale

(compound D-8, page 9) such that a11-12 = 0 and -(L21)a21-(R11)b11 = -(L22)a22-(R12)b12 = -(L23)a23-(R13)b13 = -(L24)a24-(R14)b14 = Applicant’s Formula 2-1 of Applicant’s Formula 2.  Notice that the above compound can be easily modified by one of ordinary skill in the art such that (at least one of) R15-22 = deuterium (and others being hydrogen), as the modification merely involves the exchange one group (hydrogen) for a functional equivalent (deuterium), which is easily envisioned from the scope of Lee et al.’s general formula.  Lee et al. further discloses that its inventive dopant materials have “high conductivity to holes and electrons” and also have “high stability to materials,” thereby improving efficiency and lifespan ([0042]).  The concentration of the dopant material is at 1-10 wt% (based on amount of host material) ([0041]).  Wet film-forming methods are used to form the light-emitting layer, wherein the light-emitting composition (comprising host and dopant materials) are dissolved in “suitable” solvents such as ethanol and the like; the solvents are “not specifically limited” ([0049]).  It would have been obvious to incorporate the inventive compound as disclosed by Lee et al. as dopant material (in combination with dissolving solvents such as ethanol) to the ink composition (for producing the light-emitting layer) as disclosed by Nakano et al. in view of Tanabe et al.  The motivation is provided by the disclosure of Lee et al. which discloses a viable dopant material that has high hole and electron conductivity as well as stability; further motivation is provided by the fact that Lee et al. also discloses an identical method of film formation to form the light-emitting layer, wherein the light-emitting composition is dissolved in solvents (such as ethanol which can be added in any arbitrary amount during the normal course of experimentation sufficient to fully dissolve the constituent materials).

	Regarding Claim 5, Nakano et al. discloses that its host materials correspond to the following formula:

    PNG
    media_image6.png
    105
    182
    media_image6.png
    Greyscale

([0076]) where Ar7 = hydrogen, alkyl, aryl, among others and p = integer from 1-10 ([0077]).  However, Nakano et al. does not explicitly disclose an embodiment that fully reads on the substituent limitations as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound (3-6) as disclosed by Nakano et al. (above) such that R4 and R9 or R5 and R8 = t-butyl of Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves change in the substituent position of one of the t-butyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Nakano et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

10.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2016/0099427 A1) in view of Tanabe et al. (WO 2006/128800 A1) and Lee et al. (US 2014/0346406 A1) as applied above and in further view of Chisaka et al. (JP 2013-118288 A).
	Nakano et al. in view of Tanabe et al. and Lee et al. discloses the ink composition of Claim 1 as shown above.  Lee et al. discloses that “suitable” solvents include ethanol and the like, which are “not specifically limited” which can be utilized in the ink composition ([0049]).  However, Nakano et al. in view of Tanabe et al. and Lee et al. does not explicitly disclose the polar solvent as recited by the Applicant.
	Chisaka et al. discloses a light-emitting composition comprising a dopant material (doubly-substituted diarylaminopyrene compound) for blue light emission in combination with an anthracene derivative as host material ([0010], [0019], [0116], [0141]).  The light-emitting layer is formed via wet film-forming methods such as inkjet printing ([0078], [0094], [0109]); such methods involve dissolution of the composition in a suitable solvent such as methyl benzoate ([0082]).  An embodiment is disclosed wherein 99 wt% of polar solvent is used, with a dopant to host material ratio of 2:98 ([0184]).  It would have been obvious to utilize the wet film-forming method as disclosed by Chisaka et al. (including the use of solvents such as methyl benzoate at 99 wt%) in the production of the ink composition disclosed by Nakano et al. in view of Tanabe et al. and Lee et al.  The motivation is provided by the disclosure of Chisaka et al., which teaches a known and viable method of film formation, wherein a highly analogous composition is used to also form the light-emitting layer of an organic EL device, thus rendering the production during the normal course of experimentation predictable with a reasonable expectation of success.

Response to Arguments
11.	Applicant’s arguments on pages 13-15 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786